          Case 1:20-cv-01002-APM Document 6 Filed 04/21/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
CONFEDERATED TRIBES OF THE CHEHALIS )
RESERVATION, ET. AL.                       )
                              Plaintiffs,  )
                                           )
                  v.                       )                No. 1:20-cv-01002-APM
                                           )
STEVEN MNUCHIN, SECRETARY, UNITED          )
STATES DEPARTMENT OF THE TREASURY )
                              Defendant.   )
                                           )

   MOTION OF NATIONAL CONGRESS OF AMERICAN INDIANS; AFFILIATED
 TRIBES OF NORTHWEST INDIANS; ARIZONA INDIAN GAMING ASSOCIATION;
 CALIFORNIA NATIONS INDIAN GAMING ASSOCIATION; CALIFORNIA TRIBAL
    CHAIRPERSON’S ASSOCIATION; GREAT PLAINS TRIBAL CHAIRMEN’S
 ASSOCIATION, INC.; INTER TRIBAL ASSOCIATION OF ARIZONA, INC.; INTER-
    TRIBAL COUNCIL OF THE FIVE CIVILIZED TRIBES; NATIONAL INDIAN
  GAMING ASSOCIATION; MIDWEST ALLIANCE OF SOVEREIGN TRIBES; ALL
   PUEBLO COUNCIL OF GOVERNORS; AND UNITED SOUTH AND EASTERN
   TRIBES SOVEREIGNTY PROTECTION FUND FOR LEAVE TO FILE AMICUS
 BRIEF IN SUPPORT OF PLAINTFFS’ MOTION FOR TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION

       Pursuant to LCvR 7(o)(2), the National Congress of American Indians (NCAI); the All

Pueblo Council of Governors (APCG); the Affiliated Tribes of Northwest Indians (ATNI); the

Arizona Indian Gaming Association (AIGA); the California Nations Indian Gaming Association

(CNIGA); the California Tribal Chairperson’s Association (CTCA); the Great Plains Tribal

Chairmen’s Association, Inc. (GPTCA); the Inter Tribal Association of Arizona, Inc. (ITAA);

the Inter-Tribal Council of the Five Civilized Tribes (ITCFCT); the Midwest Alliance of

Sovereign Tribes (MAST); the National Indian Gaming Association (NIGA); and United South

and Eastern Tribes Sovereignty Protection Fund (USET SPF) (collectively the “Tribal

Organizations”) hereby respectfully move for leave to file and amicus brief in support of

Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction.
          Case 1:20-cv-01002-APM Document 6 Filed 04/21/20 Page 2 of 6



       This motion is consented to by the Plaintiffs and by the Defendant, and a proposed order

accompanies this motion.

                       THE TRIBAL ORGANIZATIONS’ INTERESTS

       The Tribal Organizations are national and regional organizations representing federally

recognized Indian tribes and their interests across the United States. They each have an interest

in this case because it involves the allocation of desperately needed relief funds to assist Tribes

in dealing with the COVI-19 pandemic.

       NCAI is the oldest, largest, and most representative national organization comprised of

American Indian and Alaska Native Tribal governments and their citizens. Since 1944, NCAI

has advised tribal, state and federal governments on a range of Indian issues, including the

unique status of Tribal governments within the U.S. Constitution and as interpreted under federal

law. Amici has a direct and substantial interest in the preservation of the sovereign political

status of Tribal governments.

       APCG consists of the governors of the 20 federally recognized Indian tribes in New

Mexico and Texas. Its purpose is to advocate, foster, protect and encourage the social, cultural,

and traditional well-being of Pueblo Nations. Through inherent and sovereign rights, All Pueblo

Council of Governors promotes the language, health, economic, and educational advancement of

all Pueblo people.

       ATNI has been dedicated to tribal sovereignty and self-determination since its founding

in 1953. ATNI is a nonprofit organization comprised of nearly 50 Indian tribes from the greater

Northwest with the intent to represent and advocate for the interests of its member Tribes.

       AIGA, an organization comprised of eight Indian tribes in Arizona, is committed to

protecting and promoting the welfare of Tribes striving for self-reliance by supporting tribal



                                                  2
          Case 1:20-cv-01002-APM Document 6 Filed 04/21/20 Page 3 of 6



gaming enterprises on Arizona Indian lands. Speaking on behalf of its member Tribes with one

unified voice, AIGA serves as a clearinghouse and educational, legislative and public policy

resource for Tribes, policymakers and the public on Indian gaming issues and tribal community

development in Arizona.

       CNIGA, founded in 1988, is a non-profit organization. Its specific purposes are to

promote, protect and preserve the general welfare and interests of Indian Tribes through the

development of sound policies and practices with respect to the conduct of gaming activities in

Indian country and the promotion of tribal sovereignty.

       CTCA is a non-profit corporation, consisting of federally-recognized tribes (represented

by tribal chairpersons and vice-chairpersons) from across the State of California.

       GPTCA is an association of the 16 tribal Chairmen, Presidents, and Chairpersons of the

Tribes in North Dakota, South Dakota, and Nebraska. GPTCA works to promote improvements

to the health, safety, and welfare of its member tribes, as well as protect the sovereignty and

uphold the treaties of its member tribes, which hold over 10 million acres across the Great Plains

with a total population of nearly 200,000, half of whom are under the age of 18.

       ITAA is an association of the highest elected officials from 21 federally-recognized

Indian tribes located in Arizona. These tribal leaders meet to collectively address issues of

importance in Arizona Indian Country and to facilitate communication and coordination between

its member tribes and the State of Arizona.

       ITCFCT is an organization comprised of the Cherokee, Chickasaw, Choctaw, Muscogee

(Creek), and Seminole Nations and representing more than 790,000 tribal citizens throughout the

United States.




                                                 3
          Case 1:20-cv-01002-APM Document 6 Filed 04/21/20 Page 4 of 6



       MAST was established in 1996 to protect, serve, and enhance the interests of its thirty-

five members, which are federally recognized Indian tribes from Minnesota, Wisconsin, Iowa,

and Michigan. Its mission is to advance, protect, preserve, and enhance the mutual interests of

its member tribes.

       NIGA’s mission is to protect and preserve the general welfare of tribes striving for self-

sufficiency through gaming enterprises in Indian Country. To fulfill its mission, NIGA works

with the Federal government and Congress to develop sound policies and practices and to

provide technical assistance and advocacy on gaming-related issues. In addition, NIGA seeks to

maintain and protect Indian sovereign governmental authority in Indian Country.

       USET SPF was founded in 2014 as an affiliate organization to United South and Eastern

Tribes, Inc., non-profit organization representing 26 federally recognized Indian tribes in 12

states stretching from Texas to Maine. USET SPF advocates to advance the interests the USET

member tribal nations, their citizens, and Indian Country.

   DESIRABILITY OF AMICUS BRIEF, WHY THE TRIBAL ORGANIZATIONS’
 POSITION IS NOT ADEQUATELY REPRESENTED BY A PARTY, AND WHY THE
 MATTERS TO BE ADDRESSED ARE RELEVANT TO DISPOSITION OF THE CASE

       Congress enacted the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”), H.R. 748, 116th Cong. (2020) that was signed into law on March 27, 2020. Title V of the

CARES Act mandates that $8,000,000,000 of Coronavirus Relief Funds (“CRF”) are for making

direct payments to Tribal governments by the Secretary of the U.S. Department of Treasury

(“Defendant” or “Secretary”). This case concerns the Secretary’s treatment of private state-

chartered for-profit Alaska Native regional corporations and village corporations (“ANCs”) as

“Indian tribes.”




                                                 4
          Case 1:20-cv-01002-APM Document 6 Filed 04/21/20 Page 5 of 6



       Participation by the Tribal Organizations through an amicus brief is desirable and

relevant to the disposition of this case. Their brief will explain to the Court the nature of

federally recognized Indian tribes and their unique government-to-government relationship with

the United States in contrast to private, corporate entities. The brief will explain the law

governing the existence of Indian tribes through federal recognition. The brief will also explain

how Indian tribes function as governments and the on-the-ground challenges Indian tribes face to

provide badly needed governmental services in the throes of the COVID-19 pandemic. With this

background, the Tribal Organizations’ brief will then address why allocations of the

Congressionally targeted funds at issue to the ANCs are inconsistent with Congress’s intent to

shore-up Indian tribal governments during crisis. The brief will draw upon NCAI research in

compiling national assessments of the needs and challenges of Tribal governments and upon the

experiences of their member Tribes and affiliates.

                                          CONCLUSION

       For all of the above reasons, the Tribal Organizations respectfully request that the Court

grant this motion.

       Dated: April 21, 2020                      Respectfully submitted,

                                                   /s/ Kaighn Smith, Jr.
                                                    Kaighn Smith, Jr. (D.C. Bar No. MI0027)
                                                    Michael Corey Francis Hinton
                                                    Erick J. Giles
                                                    DRUMMOND WOODSUM
                                                    84 Marginal Way, Suite 600
                                                    Portland, ME 04101
                                                    (207) 772-1941
                                                    Fax: 207-772-3627
                                                    ksmith@dwmlaw.com

                                                      Counsel for the Above-Referenced Tribal
                                                      Organizations



                                                  5
          Case 1:20-cv-01002-APM Document 6 Filed 04/21/20 Page 6 of 6



                    CERTIFICATE REQUIRED BY LCVR 26.1 OF THE
  LOCAL RULES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

        I, the undersigned, counsel of record for the above-referenced Tribal Organizations

certify that to the best of my knowledge and belief, the following are parent companies,

subsidiaries, affiliates, or companies which own at least 10% of the stock of the Tribal

Organization which have any outstanding securities in the hands of the public: None.

        These representations are made in order that judges of this Court may determine the need

for recusal.

        Dated: April 21, 2020                         /s/ Kaighn Smith, Jr.
                                                      Kaighn Smith, Jr.


                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2020, I electronically filed the foregoing motion with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.

                                                      /s/ Kaighn Smith Jr.
                                                      Kaighn Smith Jr.
                                                      Drummond Woodsum
                                                      84 Marginal Way, Suite 600
                                                      Portland, Maine 04101
                                                      Tel: (207) 772-1941
                                                      Fax: (207) 772-3627
                                                      ksmith@dwmlaw.com




                                                 6
